Exhibit 10.1




THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 31, 2019, by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), the other Borrowers party hereto, the Lenders party hereto and
Deerfield ELGX Revolver, LLC, as agent for itself and the other members of the
Lender Group (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, Agent and the Lenders party thereto are parties to that
certain Credit Agreement dated as of August 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
First Amendment to Credit Agreement, dated as of November 20, 2018, and that
certain Second Amendment to Credit Agreement and First Amendment to Guaranty and
Security Agreement, dated as of March 30, 2019, in each case by and among the
Borrowers, the Lenders party thereto and Agent, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that Agent and the Lenders amend certain
provisions of the Credit Agreement in existence prior to giving effect to this
Amendment to permit, to the extent set forth in Section 2 hereof, the entering
into and performance of the license agreement described on Schedule I hereto
(the “Subject License”) in connection with the settlement of a legal proceeding
(“the Settlement”), and, subject to the satisfaction of the conditions set forth
herein, Agent and the Lenders are willing to do so, on the terms set forth
herein; and
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.
SECTION 2. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the Credit Agreement is hereby amended as
follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:
“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 31, 2019, by and among the Borrowers, the Lenders party thereto and
Agent.
(b) Section 4.07 of the Credit Agreement is hereby amended by amending and
restating the last sentence thereof to read as follows:
Other than as set forth (x) in Section 3.b. of the Perfection Certificate dated
as of (and delivered by the Loan Parties on) the Closing Date and (y) on
Schedule I to the Third Amendment, no Loan Party is a party to, or bound by, any
options, licenses, franchise or other agreements, written or oral, relating to
trademarks, patents, copyrights, other know-how or IP (or granting any right,
title or interest in or to any IP) that require annual payments in excess of
$25,000 individually.





--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 3. [Intentionally Omitted].
SECTION 4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
(a)    the execution and delivery of this Amendment by the Borrowers, Agent and
the Required Lenders in form and substance reasonably satisfactory to the Agent
and the Lenders;
(b)    the representations and warranties in Section 5 of this Amendment being
true, complete and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof, except to the
extent that such representation or warranty expressly relates to an earlier date
(in which event such representations and warranties are true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date);
(c)    no Default or Event of Default has occurred or is continuing (or would
result after giving effect to the transactions contemplated by this Amendment
and the Term Amendment (as defined below));
(d)    the receipt in cash by the Lender Group of the payment of all fees, costs
and expenses incurred thereby on or prior to the date of this Amendment that are
required to be reimbursed pursuant to Section 2.05(d) and Section 2.09 of the
Credit Agreement or Section 6 of this Amendment and all other fees, costs and
expenses incurred in connection with this Amendment (and the transactions
contemplated hereby) by the Lender Group (including, in each case, all Lender
Group Expenses and all attorneys’ fees of the Lender Group and any estimates of
post-closing fees, costs and expenses (including all attorneys’ fees) expected
to be incurred by the Lender Group in connection with this Amendment);
(e)    the receipt by the Agent and the Lenders of a fully executed copy of a
corresponding amendment to the Term Credit Agreement in form and substance
reasonably satisfactory to the Agent and the Lenders (the “Term Amendment”);
(f)    the receipt by the Agent and the Lenders of an execution copy of the
Subject License in form and substance satisfactory to the Agent and the Lenders;
and
(g)    the receipt by the Agent and the Lenders of all other documents,
agreements, instruments and other information requested by the Agent or any
Lender.
SECTION 5. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to Agent and each Lender as follows as of the date
hereof:
(a)    Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, permits (including all Regulatory
Required Permits), consents and approvals) to (A) own its properties and conduct
its business (solely with respect to governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals,
except where the failure to have such governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect) and (B) to (x) enter into, and perform its
obligations under, this Amendment, the Credit Agreement (as amended hereby), the
other Loan Documents, the Term Amendment and the other Term Debt Documents (as
amended by the Term Amendment, as applicable), and (y) consummate the
transactions contemplated under this Amendment, the Credit Agreement (as amended
hereby), the other Loan Documents and the Term Amendment and the other Term Debt
Documents (as amended by the Term





--------------------------------------------------------------------------------

Exhibit 10.1




Amendment, as applicable), and (ii) is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license, in each case of this clause (ii), where the failure to
be so qualified, licensed or in good standing could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(b)    The execution, delivery and performance of this Amendment and the other
Loan Documents (as amended hereby, as applicable), and the execution, delivery
and performance of the Term Amendment and the Term Debt Documents (as amended by
the Term Amendment, as applicable), in each case, have been duly authorized by
each Loan Party and no further consent or authorization is required by any Loan
Party, any Loan Party’s board of directors (or other equivalent governing body)
or the holders of any Loan Party’s Stock. Each of this Amendment and the Term
Amendment has been duly executed and delivered by each of the Loan Parties, and
each of this Amendment, the Credit Agreement (as amended hereby), the other Loan
Documents, the Term Amendment and the other Term Debt Documents (as amended by
the Term Amendment, as applicable) constitutes a valid, legal and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
as such enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Amendment, the Credit
Agreement (as amended hereby), the other Loan Documents, the Term Amendment and
the other Term Debt Documents (as amended by the Term Amendment, as applicable)
by each Loan Party party hereto and the consummation of the transactions
contemplated hereby and thereby will not (A) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to (i) the Loan Documents (as amended hereby, as applicable) and (ii) to the
extent permitted by the Credit Agreement, the Term Debt Documents (as amended by
the Term Amendment, as applicable)) upon any assets of any such Loan Party
pursuant to, any agreement, document or instrument to which such Loan Party is a
party or by which any Loan Party is bound or to which any of the assets or
property of any Loan Party is subject, except, with respect to this clause (A),
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (B) result in any violation of or conflict with the
provisions of the Organizational Documents, (C) result in the violation of any
Applicable Law, (D) result in the violation of any judgment, order, rule,
regulation or decree of any Governmental Authority, or (E) violate, conflict
with or cause a breach or default under any agreement or instrument binding upon
it, except, with respect to clauses (C) and (E) only, as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
No consent, approval, Authorization or order of, or registration or filing with
any Governmental Authority is required for (i) the execution, delivery and
performance of this Amendment, the Credit Agreement (as amended hereby), the
other Loan Documents, the Term Amendment and the other Term Debt Documents (as
amended by the Term Amendment, as applicable) and (ii) the consummation by any
Loan Party of the transactions contemplated hereby and thereby.
(c)    No brokerage or finder’s fees or commissions are or will be payable by
Endologix or any of its affiliates or representatives to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Amendment, the
other Loan Documents (as amended hereby, as applicable), the Term Amendment or
the other Term Debt Documents (as amended by the Term Amendment, as applicable).
The members of the Lender Group shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 5(c) that may be due in connection
with the transactions contemplated hereby.
(d)    The amendments and transactions contemplated hereby do not contravene, or
require stockholder approval pursuant to, the rules and regulations of the
Principal Market.





--------------------------------------------------------------------------------

Exhibit 10.1




(e)    Each of the representations and warranties of any of the Loan Parties set
forth in the Credit Agreement (as amended hereby) and the other Loan Documents
are true, complete and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date (in which event such representations and warranties were true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date).
(f)    No Default or Event of Default has occurred and is continuing (or would
result after giving effect to the transactions contemplated by this Amendment,
the Credit Agreement (as amended hereby), the Term Amendment, the other Term
Debt Documents (as amended by the Term Amendment, as applicable) and the Subject
License).
(g)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated by this Amendment, the Credit Agreement (as amended hereby), the
Term Amendment or the other Term Debt Documents (as amended by the Term
Amendment, as applicable) has been issued and remains in force by any
Governmental Authority against any Loan Party or any member of the Lender Group.
(h)    (i) Each of this Amendment and the Term Amendment has been entered into
without force or duress of the free will of each Borrower, (ii) each Borrower’s
decision to enter into this Amendment and the Term Amendment is a fully informed
decision, and (iii) each Borrower is aware of all legal and other ramifications
of such decision.
(i)    In executing this Amendment and the Term Amendment, no Borrower is
relying on any representations or warranties, either written or oral, express or
implied, made to any Borrower by any other party hereto or any member of the
Lender Group.
(j)    Attached hereto as Exhibit A is a true, correct and complete copy of the
Term Amendment, which has not been (and is not currently being contemplated as
of the date hereof to be) amended, restated, supplemented, changed or otherwise
modified in any manner.
(k)    None of this Amendment, the Subject License, the Settlement or the Term
Amendment constitutes or contains any material nonpublic information with
respect to any of the Borrowers, and none of the Borrowers has any obligation to
make, and none of them intends to make, any public disclosure (via a Form 8-K,
press release, exhibit filing or otherwise) regarding this Amendment, the
Subject License, the Settlement or any matters directly relating thereto, other
than in periodic reports on 10-Q and 10-K. As of the date hereof, no member of
the Lender Group is in possession of any material nonpublic information received
from the Borrower Representative, any of the other Loan Parties or any of its or
their Subsidiaries or Affiliates or any of its or their respective officers,
directors, employees, attorneys, representatives or agents. Notwithstanding
anything contained in any of the Loan Documents (including as amended hereby, as
applicable) to the contrary and without any implication that the contrary would
otherwise be true, the Borrowers expressly acknowledge and agree that no member
of the Lender Group has any duty of trust or confidence with respect to, or duty
not to trade in any securities on the basis of, this Amendment, the Subject
License, the Settlement, the Term Amendment or any information contained herein
or therein or related hereto or thereto.
SECTION 6. Fees, Costs and Expense Reimbursement. In connection with the Agent
and the Lenders party hereto agreeing to enter into this Amendment and provide
the accommodations hereunder, the Loan Parties agree to pay on the date of this
Amendment all fees, costs and expenses (including all Lender Group Expenses and
all attorneys’ fees) incurred by the Lender Group in connection with this
Amendment





--------------------------------------------------------------------------------

Exhibit 10.1




and any other Loan Document (including as amended hereby, as applicable) and the
transactions contemplated hereby and thereby.
SECTION 7. Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.
SECTION 8. Counterparts. This Amendment may be executed in several counterparts,
and by each party hereto on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.
SECTION 9. Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.
SECTION 10. Entire Agreement. The Credit Agreement, as amended hereby, together
with all other Loan Documents, contains the entire understanding among the
parties hereto with respect to the matters covered thereby and supersedes any
and all other written and oral communications, negotiations, commitments and
writings with respect thereto.
SECTION 11. Successors; Assigns. This Amendment shall be binding upon the
Borrowers, the Lenders and Agent and their respective successors and permitted
assigns, and shall inure to the benefit of the Borrowers, the Lenders, Agent and
the other members of the Lender Group and the successors and assigns of the
Lenders, Agent and the other members of the Lender Group. No other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment or any of the other
Loan Documents (including as amended hereby, as applicable). No Loan Party may
assign or transfer any of its rights or obligations under this Amendment without
the prior written consent of Agent and each Lender, and any prohibited
assignment or transfer shall be absolutely void ab initio.
SECTION 12. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Article XII of
the Credit Agreement is incorporated herein, mutatis mutandis.
SECTION 13. Reaffirmation and Ratification; No Novation. Each Loan Party party
hereto as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor, as the case may be pursuant to the Loan
Documents (including as amended hereby, as applicable), hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Credit Agreement (including as amended hereby) and each
other Loan Document to which it is a party (after giving effect hereto) and (ii)
to the extent such Person granted Liens or security interests in any of its
property pursuant to any Loan Documents (including as amended hereby, as
applicable) as security for or otherwise guaranteed the Obligations under or
with respect to the Loan Documents (including as amended hereby, as applicable),
ratifies and reaffirms such guarantee and grant (and the validity and
enforceability thereof) of Liens and confirms and agrees and acknowledges that
such Liens and security interests, and all Collateral heretofore





--------------------------------------------------------------------------------

Exhibit 10.1




pledged as security for such obligations, continue to be and remain collateral
for such obligations from and after the date hereof. Each Loan Party party
hereto hereby consents to this Amendment and acknowledges that the Credit
Agreement (including as amended hereby) and each other Loan Document remains in
full force and effect and is hereby ratified and reaffirmed. The execution and
delivery of this Amendment shall not operate as a waiver of any right, power or
remedy of Agent, the Lenders or any other member of the Lender Group, constitute
a waiver of any provision of the Credit Agreement (including as amended hereby)
or any other Loan Document or serve to effect a novation of the obligations
(including the Obligations). For the avoidance of doubt, this Amendment is not
intended by the parties to be, and shall not be construed to be, a novation of
the Credit Agreement (including as amended hereby) and the other Loan Documents
(including as amended hereby, as applicable) or an accord and satisfaction in
regard thereto.
SECTION 14. Effect on Loan Documents.
(a)    The Credit Agreement (including as amended hereby), and each of the other
Loan Documents, shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not operate,
except with respect to the modifications and amendments expressly set forth
herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. Except for the amendments to the Credit Agreement expressly
set forth herein or contemplated hereby, the Credit Agreement shall remain
unchanged and in full force and effect. The amendments, modifications and other
agreements set forth herein or contemplated hereby are limited to the specified
provisions of this Amendment (including the Credit Agreement (as amended
hereby)), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall neither excuse future non-compliance
with the Loan Documents (including as amended hereby, as applicable) nor operate
as a waiver of any Default or Event of Default, shall not operate as a consent
to any further or other matter under the Loan Documents (including as amended
hereby, as applicable) and shall not be construed as an indication that any
waiver of covenants or any other provision of the Credit Agreement (including as
amended hererby) will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by the Borrowers or any
other Loan Party remains in the sole and absolute discretion of the Agent and
the Lenders.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement after giving effect to this Amendment, such terms and
conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.
(d)    This Amendment (including the Credit Agreement as amended hereby) is a
Loan Document.
SECTION 15. Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the members of the Lender Group has any obligations to inform such Guarantor
of such matters in the future or to seek its acknowledgment or agreement to
future amendments, restatements, supplements, changes, modifications, waivers or
consents, and nothing herein shall create such a duty.





--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 16. Release.
(a)    As of the date of this Amendment, each Loan Party, for itself and on
behalf of its successors, assigns, Subsidiaries and such Loan Party’s and its
Subsidiaries’ officers, directors (and any equivalent governing body),
employees, agents, representatives, advisors, consultants, accountants and
attorneys, and any Person acting for or on behalf of, or claiming through it
(collectively, the “Releasing Persons”), hereby waives, releases, remises and
forever discharges each member of the Lender Group, each of their respective
Affiliates and successors in title, and past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals of
the foregoing entities and all other Persons and entities to whom any member of
the Lender Group would be liable if such Persons were found to be liable to such
Releasing Persons (each a “Releasee” and collectively, the “Releasees”), from
any and all past, present and future claims, suits, liens, lawsuits, amounts
paid in settlement, debts, deficiencies, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and collectively, the “Claims”), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, matured or
unmatured, foreseen or unforeseen, past or present, liquidated or unliquidated,
suspected or unsuspected, which such Releasing Persons ever had from the
beginning of the world until (and including) the date hereof, against any such
Releasing Person which relates, directly or indirectly, to the Credit Agreement
(including as amended hereby) or any other Loan Document, the Stock owned by any
Releasee or to any acts or omissions of any such Releasee with respect to the
Credit Agreement (including as amended hereby) or any other Loan Document or any
Stock owned by any Releasee, or to the lender-borrower relationship evidenced by
the Loan Documents (including as amended hereby, as applicable) or the Stock
holder or owner issuer of Stock holder issuer.
(b)    As to each and every Claim released hereunder, each Loan Party hereby
agrees, represents and warrants that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal, state or foreign
law (including without limitation the laws of the State of New York), if any,
pertaining to general releases after having been advised by legal counsel to
such Loan Party with respect thereto.
(c)    Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such Claims and agrees that this Amendment shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Loan Party understands, acknowledges and agrees that the release set
forth above in this Section 16 may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d)    Each Loan Party hereby agrees, represents, and warrants that (i) neither
such Loan Party nor any other Releasing Person has voluntarily, by operation of
law or otherwise, assigned, conveyed, transferred





--------------------------------------------------------------------------------

Exhibit 10.1




or encumbered, either directly or indirectly, in whole or in part, any right to
or interest in any of the Claims released pursuant to this Section 16;
(ii)(A) this Amendment has been entered into (1) without force or duress and
(2) of the free will of each Loan Party, and (B) the decision of such
undersigned to enter into this Amendment is a fully informed decision and such
undersigned is aware of all legal and other ramifications of each such decision;
and (iii) such Loan Party has (A) read and understands this Amendment (including
the release granted in this Section 16 and the Credit Agreement (including as
amended hereby)), (B) consulted with and been represented by independent legal
counsel of its own choosing in negotiations for and the preparation of this
Amendment, (C) read this Amendment in full and final form, and (D) been advised
by its counsel of its rights and obligations under this Amendment.
(e)    Each Loan Party, for itself and on behalf of each other Releasing Person,
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release in
this Section 16. Each Loan Party further agrees that it shall not dispute the
validity or enforceability of this Amendment or any of the other Loan Documents
(as amended hereby, as applicable), or any of its obligations hereunder or
thereunder, or the creation, validity, perfection, priority, enforceability or
the extent of Agent’s security interest or Lien on any item of Collateral under
the Credit Agreement (including as amended hereby) and the other Loan Documents
or the providing of any “control” (within the meaning of Articles 8 and 9 under
the applicable UCC) under any Control Agreement or any other Loan Document. If
any Loan Party or any other Releasing Person breaches or otherwise violates the
foregoing covenant and provisions, such Loan Party, for itself and its Releasing
Persons, agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees, expenses and costs
and any other fees, expenses and costs incurred by such Releasee as a result of
such breach or violation.
(f)    The provisions of this Section 16 shall survive the termination of this
Amendment and the other Loan Documents (including as amended hereby, as
applicable) and the payment in full of the Obligations and the termination of
the Commitments.
[Signature Pages Follow]













































--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first day written above.
BORROWERS:
 
ENDOLOGIX, INC.,
a Delaware corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 
CVD/RMS ACQUISITION CORP.,
a Delaware corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 




NELLIX, INC.,
a Delaware corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 
TRIVASCULAR TECHNOLOGIES, INC.,
a Delaware corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 
TRIVASCULAR, INC.,
a California corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1




[Signature Page to Third Amendment to Credit Agreement]
ENDOLOGIX CANADA, LLC,
a Delaware limited liability company
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 




TRIVASCULAR SALES LLC,
a Texas limited liability company
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer
 




RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,
a Delaware corporation
 
By: /s/ Vaseem Mahboob
Name: Vaseem Mahboob
Title: Chief Financial Officer

























[Signature Page to Third Amendment to Credit Agreement]





--------------------------------------------------------------------------------

Exhibit 10.1




LENDERS:
DEERFIELD PARTNERS, L.P.


By: Deerfield Mgmt, L.P.
         General Partner


         By: J.E. Flynn Capital, LLC
   General Partner


   By: /s/ David J. Clark
         Name: David J. Clark
         Title: Authorized Signatory




DEERFIELD PRIVATE DESIGN FUND III, L.P.


By: Deerfield Mgmt III, L.P.
         General Partner


         By: J.E. Flynn Capital III, LLC
    General Partner


                   By: /s/ David J. Clark
           Name: David J. Clark
           Title: Authorized Signatory




DEERFIELD PRIVATE DESIGN FUND IV, L.P.


By: Deerfield Mgmt IV, L.P.
        General Partner


        By: J.E. Flynn Capital IV, LLC
               General Partner


               By: /s/ David J. Clark
       Name: David J. Clark
                      Title: Authorized Signatory








AGENT:


DEERFIELD ELGX REVOLVER, LLC


By: Deerfield Management Company, L.P. (Series C), Manager
         
By: Flynn Management LLC, General Partner


                   By: /s/ David J. Clark
           Name: David J. Clark
           Title: Authorized Signatory



[Signature Page to Third Amendment to Credit Agreement]





--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE I
Subject License
[***]



























































--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A
Term Amendment











